DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/02/2020.
Status of the Claims:
Claim(s) 1-43 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1-43 under 35 U.S.C 103 have been fully considered and are persuasive, specifically against ZHAI.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0341620 to HAN et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,160,936 to Rivard et al. (hereinafter Rivard) in view of IDS provided reference US 2015/0341620 to HAN et al. (hereinafter HAN).

	Regarding claim 1, Rivard teaches a method of operating a camera sensor module that is communicatively coupled to a vision processing system comprising: 
capturing, by the camera sensor module, a plurality of exposures (camera module 330 captures at least two exposures at step 102 of method 100 in Fig. 1, see col. 3 lines 25-27; col. 3 line 64 to col. 4 line 4);
performing, …high-dynamic range (HDR) combining on the plurality of exposures to produce an HDR-combined stream (step 104 generates a HDR pixel stream, see Fig. 1); and 
communicating, by the camera sensor module, over a communications link to the vision processing system (step 106 outputs the HDR pixel stream, see col. 5 lines 31-40.  The HDR pixel stream may be communicated via data network 474 to a Data Center 480, hence vision processing system, see Fig. 4), (i) the HDR-combined stream, and (ii) the plurality of exposures (the HDR pixel stream and the pixel stream are associated and outputted, see col. 5 liens 35-40).
But Rivard fails to clearly specify “performing, by the camera sensor module, high-dynamic range (HDR) combining…”
However, HAN teaches an imaging system for a vehicle vision system that includes an image processor 830 as part of the camera sensor module 195.  Image processor 830 performs HDR combining (see Fig., 8A and par. [0146]).
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to imaging system for a vehicle vision system.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce the overall processing burden on the vision processing system by performing on-sensor processing of some vision tasks such as HDR combining as suggested by HAN (see par. [0146]).
	
Regarding claim 2, Rivard in view of HAN teaches the method of claim 1, wherein the plurality of exposures includes three or four exposures (can be three or more exposures, see Rivard col. 6 lines 38-41).

Regarding claim 3, Rivard in view of HAN teaches the method of claim 1, further comprising: 
receiving, from the vision processing system, exposure-specific statistics for at least one of the plurality of exposures (accumulates and uses exposure-specific statistics, see Rivard col. 14 lines 4-26); and
calibrating a camera sensor of the camera sensor module based on the exposure-specific statistics (performs strobe control using the exposure-specific statistics, see Rivard col. 14, lines 55-58).

Regarding claim 4, Rivard in view of HAN teaches the method of claim 1, further comprising: 
receiving, from the vision processing system, camera sensor calibration parameters that are computed at the vision processing system based upon exposure-specific statistics for at least one of the plurality of exposures (color statistics can be computed based on exposure-specific statistics and send to the camera, see Rivard col. 14 lines 39-54); and 


Regarding claim 5, Rivard in view of HAN teaches the method of claim 4, wherein the camera sensor calibration parameters include automatic exposure (AE) control settings, automatic white-balance (AWB) control settings, or a combination thereof (white-balance correction, see Rivard col. 14 lines 27-38).

Regarding claim 6, Rivard in view of HAN teaches the method of claim 1, wherein the camera sensor module and the vision processing system are integrated into a single apparatus (see Rivard Fig. 3A).
	
Regarding claim 7, Rivard in view of HAN teaches the method of claim 6, wherein the single apparatus is a phone or a tablet computer (see Rivard Fig. 3D).
	
Regarding claim 8, Rivard in view of HAN teaches the method of claim 1, wherein the camera sensor module and the vision processing system are physically separate from each other (see Rivard Fig. 4).
	
Regarding claim 9, Rivard in view of HAN teaches the method of claim 8, wherein the camera sensor module and the vision processing system are part of an image capture system for a vehicle (can be used in driver assist systems, see Rivard col. 36 line 46-47).

Regarding claim(s) 30-33, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1-9 and is/are rejected for the same reasons used above.

Claims 10-29 and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of HAN as applied to claim 1 above, and further in view of US 2018/0285301 to Thanigasalam et al. (hereinafter Thanigasalam).

Regarding claims 10 and 11, Rivard in view of HAN teaches the method of claim 1, but fails to clearly specify “wherein the communications link comprises a single physical layer interface (PHY)” from claim 10 and “wherein the communications link comprises multiple physical layer interfaces (PHYs)” from claim 11.
However, Thanigasalam teaches that Camera serial interface (CSI) standards, such as those defined in various specifications of the Mobile Industry Processor Interface (MIPI) Alliance, facilitate the communication of image information between respective physical layer logic of interconnected devices (see par. [0003]).
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to camera communication.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify Rivard in view of HAN’s system by combining the teachings of using single or multiple PHY interfaces to communicate as taught by Thanigasalam.  


Regarding claim(s) 34, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 10-11 and is/are rejected for the same reasons used above.

Regarding claim(s) 12-29, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claims 12-29 however also recites the use of plural image signal processors (ISPs) for the different processing treated above.  However Rivard teaches the use of plural ISPs in Fig. 3B as plural CPU cores 370-1 to 372-m, or in Fig. 4 as plural Data Center 480 and 481.  Claims 12-29 recite the limitations covered in claims 1-11 above being processed via plural ISPs integrated or separate from the cameras, again Rivard teaches such combinations as discussed.

Regarding claim(s) 35-43, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 12-29 and is/are rejected for the same reasons used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698           


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698